Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 13 September 2016. It is noted, however, that applicant has not filed a certified copy of the DE 20 2016 105 072.3 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because the reference characters are handwritten, with some of the reference characters being small, cramped, and/or blurry.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 65.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: α, Cmin, and D64.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" and "23" have both been used to designate the same element in Figure 3.  Reference characters cannot share the same leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the first page of the specification fails to include a priority statement as required.
	The phrase “connecting axle” should be replaced with the phrase - -connecting axis- - throughout the specification to more accurately describe the invention.  
	Page 14 of the specification includes an incomplete list of reference characters. Therefore, the list of reference characters should be either amended to include all of the reference characters, or deleted entirely.
Appropriate correction is required.

Claim Objections
Claims 16, 19-20, 27, 29-30, 32-33, and 35 are objected to because of the following informalities:  The phrase - -first and second- - should be inserted prior to the phrase “connecting sections” in line 8 and 13 of claim 16, line 2 of claim 19, line 1 of claim 20, line 2 of claim 27, lines 2-3 of claim 29, line 1 of claim 30, lines 2-3 of claim 32, line 2 of claim 33, and line 2 of claim 35.  
	In line 2 of claim 19, the term “section” should be replaced with the term - -sections- -.
	These corrections are to provide clarity to the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is indefinite due to the fact that it is unclear which “connecting section” is being referred to in line 12, due to the fact that the phrase “a connecting section” is a new recitation of that feature.
	Claim 22 is indefinite due to the fact that the phrase “a brake carrier” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “brake carrier” set forth in line 1 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
		Claim 25 is indefinite due to the fact that the phrase “a brake carrier” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “brake carrier” set forth in line 1 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 

	Claim 30 is indefinite due to the fact that it is unclear what is actually being claimed by the limitation that the first and second connecting sections are substantially rotationally symmetrical “about one connecting axle each”. It appears that the term “axle” in this limitation should be replaced with the term - -axis- -.

The term "certain" in claim 16 is a relative term which renders the claim indefinite.  The term "certain" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Allowable Subject Matter
Claims 16-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show axle stub structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617